Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 04-1382

                           INGRID CRUZ RAMOS,

                         Plaintiff, Appellant,

                                      v.

       JO ANNE BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                                   Before

                        Selya, Lynch and Lipez,
                            Circuit Judges.



     Salvador Medina De La Cruz on brief for appellant.
     H.S. Garcia, United States Attorney, Lisa E. Bhatia, Assistant
U.S. Attorney, and Karen B. Burzycki, Assistant Regional Counsel,
Social Security Administration, on brief for appellee.



                            January 11, 2005
             Per Curiam.      Claimant Ingrid Cruz Ramos appeals from a

decision of the district court upholding the Commissioner's denial

of disability and disability insurance benefits under the Social

Security Act.      After carefully reviewing the briefs and record, we

affirm the Commissioner's decision.

             On appeal, appellant argues that it was error for the

Administrative Law Judge ("ALJ") to apply the Medical-Vocational

Guidelines (the "Grid"), 20 C.F.R. Part 404, Subpart P, Appendix 2,

in   light    of   the    evidence     of   her    nonexertional    impairment.

Appellant also argues that the Commissioner failed to demonstrate

through    particularized      proof    that      appellant   was   capable   of

performing jobs which exist in significant numbers in the national

economy.

             We conclude that there is ample support in the record for

the ALJ's determination that appellant's mental impairment did not

significantly affect her ability to perform the full range of jobs

at   the   relevant      exertional    level.      Although   appellant   cites

treating source evaluations in support of her contention that her

mental condition significantly limited her ability to function in

a work setting, the record contains substantial countervailing

evidence. While the evidence shows that appellant was consistently

diagnosed with severe depression, she was treated conservatively,

demonstrated no suicidal or homicidal thinking, and there is no

record of any hospitalization for that condition.                   Examination


                                        -2-
notes consistently indicate that appellant was alert, that she

demonstrated fair judgment, and that her orientation, intellect,

insight, and memory were adequate.               The state agency consultative

examining psychiatrist noted that, although appellant's flow of

thought was slow, it was logical, coherent, and relevant.                          In

addition, appellant herself reported that she got along well with

co-workers      and   supervisors       while    she   was   working.       The   non-

examining state agency psychiatrist and psychologist concluded,

based on their review of the medical evidence, that appellant was

capable of understanding, remembering, and carrying out simple and

detailed instructions, could sustain attention and concentration

for at least two-hour periods, and could complete a normal workday

and work-week.        Accordingly, the non-examining physicians opined

that appellant's mental impairment did not significantly affect her

residual functional capacity ("RFC").                  These assessments and the

reports    of     the     consultative          examining    physicians      provide

substantial evidence to support the ALJ's determination.                           See

Berrios Lopez v. Secretary of Health & Human Servs., 951 F.2d 427,

431-32 (1st Cir. 1991); Gray v. Heckler, 760 F.2d 369, 373 (1st

Cir. 1985).

           To     the    extent   appellant       contends    that    her   treating

psychiatrist's opinion was entitled to controlling weight, her

argument   fails        because   the    treating       physician's     opinion    is

inconsistent with the bulk of the medical evidence and is not


                                         -3-
supported by any progress notes or clinical or laboratory findings.

The ALJ was justified in according the treating psychiatrist's

report little weight.        See 20 C.F.R. § 404.1527(d).           T o     t h e

extent appellant suggests that the ALJ should have obtained the

testimony of a medical expert to resolve any apparent conflicts

between the treating physicians' assessments and the opinions of

the state agency physicians, her argument is unavailing because RFC

is not a medical assessment, but is instead an administrative

finding reserved to the Commissioner.            20 C.F.R. § 404.1527(e).

Moreover, as discussed above, it was appropriate for the ALJ to

rely   on   the   reports     of   the    consultative    and   non-examining

physicians in assessing appellant's RFC.                 See Evangelista v.

Secretary of Health & Human Servs., 826 F.2d 136, 144 (1st Cir.

1987) (ALJ may piece together relevant medical facts from the

findings    and   opinions    of   multiple    physicians).         Since    the

consultative and non-examining physicians concluded that appellant

suffered from mild limitations at most, the ALJ's RFC determination

appears to be sufficiently supported by the record.

            Having determined that the ALJ's finding that appellant's

RFC was not significantly affected by nonexertional limitations, it

is apparent that application of the Grid was appropriate and that

no   'particularized   proof'      of    appellant's     specific   vocational

capabilities or other vocational evidence was required. See Ortiz,

890 F.2d at 524 (reliance on Grid appropriate if nonexertional


                                        -4-
limitation reduces claimant's occupational base only marginally);

Lugo,   794   F.2d   at   17   (similar).   Accordingly,   in   light   of

appellant's age, education, and past work experience, the ALJ

properly found that Medical-Vocational Rule 203.19 directed a

finding that appellant was not disabled.          Affirmed.     See 1st

Cir. R. 27(c).




                                     -5-